          Case 1:17-cr-00337-RJS Document 267 Filed 09/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                               No. 17-CR-337 (RJS)
                                                                     ORDER
 RAHEEM J. BRENNERMAN,

                                 Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a letter from Defendant Raheem J. Brennerman dated August

24, 2021. This letter is addressed to Chief Judge Swain and requests relief only from Chief

Judge Swain. Because the letter requests nothing from the Court, the Court will not respond to

the letter or take any further action in connection with it.



SO ORDERED.

Dated:          September 1, 2021
                New York, New York


                                                       RICHARD J. SULLIVAN
                                                       UNITED STATES CIRCUIT JUDGE
                                                       Sitting by Designation
